UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 RANJITH SINGH,

                Petitioner,

           v.                                             18-CV-794
                                                          ORDER
 WILLIAM P. BARR,
 Attorney General of the United States;

 THOMAS FEELY,
 Field Office Director for Detention and
 Removal, Buffalo Field Office, Bureau of
 Immigration and Customs Enforcement;

 DEPARTMENT OF HOMELAND
 SECURITY;

 THOMAS BROPHY,
 Facility Director, Buffalo Federal
 Detention Facility,

                Respondents.



       On March 22, 2019, the respondents filed a notice of interlocutory appeal from

this Court’s Decision and Order dated January 23, 2019. Docket Item 18. That notice

was refiled on March 25, 2019. Docket Item 19. On April 4, 2019, the pro se petitioner,

Ranjit Singh, 1 filed a “motion to dismiss respondents’ untimely notice to appeal.” Docket

Item 20. Singh argues that the notice failed to comply with Rule 4(a) of the Federal

Rules of Appellate Procedure and 28 U.S.C. § 2107. Both provisions establish the



       1 Although he commenced this action with the name “Ranjith Singh,” the
petitioner identifies himself as “Ranjit Singh” in the motion he filed on April 4, 2019.
Docket Item 20.
“mandatory and jurisdictional” time periods for “the taking of an appeal.” Bowles v.

Russell, 551 U.S. 205, 209 (2007). A “failure to file [a] notice of appeal in accordance

with [§ 2107] therefore deprive[s] the Court of Appeals of jurisdiction.” Id. at 213.

         “The filing of a notice of appeal is an event of jurisdictional significance—it

confers jurisdiction on the court of appeals and divests the district court of its control

over those aspects of the case involved in the appeal.” Griggs v. Provident Consumer

Discount Co., 459 U.S. 56, 58 (1982). 2 Therefore, this Court lacks jurisdiction to

determine the claim raised in Singh’s motion. See id. It is the court of appeals, not this

Court, that must determine whether it has jurisdiction over the respondents’ appeal.

See United States v. Ruiz, 536 U.S. 622, 628 (2002) (“[I]t is familiar law that a federal

court always has jurisdiction to determine its own jurisdiction.”). Therefore, Singh’s

motion is DENIED. Nothing in this order forbids Singh from raising his argument before

the United States Court of Appeals for the Second Circuit.

         SO ORDERED.

Dated:          April 6, 2019
                Buffalo, New York



                                                 s/ Lawrence J. Vilardo
                                                LAWRENCE J. VILARDO
                                                UNITED STATES DISTRICT JUDGE



         2
         This Court recognizes there may be circumstances when the district court “may
disregard [a] purported notice of appeal and proceed with the case, knowing that it has
not been deprived of jurisdiction”: for example, where some further action in a district
court proceeding is proper and “[w]here the deficiency in a notice of appeal, by reason
of untimeliness, lack of essential recitals, or reference to a non-appealable order, is
clear to the district court.” Ruby v. Secretary of U.S. Navy, 365 F.2d 385, 389 (9th Cir.
1966). Such a circumstance is not present here.

                                                2
